
	

114 HRES 216 IH: Expressing support for the designation of September 2015 as “National Campus Sexual Assault Awareness Month”.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 216
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for the designation of September 2015 as National Campus Sexual Assault Awareness Month.
	
	
 Whereas 1 in 5 women is sexually assaulted in college; Whereas freshmen and sophomores are at a greater risk of being sexually assaulted than juniors or seniors;
 Whereas 19 percent of college women and 6 percent of men will be victims of sexual assault over the course of their undergraduate career;
 Whereas 15 percent of college men are victims of forced sex; Whereas many are victims of “incapacitated assault”, in which they are assaulted while drugged, drunk, passed out, or otherwise incapacitated;
 Whereas a victim often knows their attacker as an acquaintance, classmate, friend, or (ex)partner; Whereas less than 5 percent of completed and attempted rapes of college students are reported to campus authorities or local law enforcement;
 Whereas sexual assault victims are likely to tell someone they know, most often a friend, about their victimization experience;
 Whereas 40 percent of college survivors feared reprisal by the perpetrator; Whereas less than 5 percent of college men account for 90 percent to 95 percent of the rapes on college campuses;
 Whereas many victims fear poor treatment by campus or law enforcement authorities, lack of knowledge of the reporting process, and the disclosure of the incident to families and other students;
 Whereas men often overestimate their peers’ acceptance of sexual assault and underestimate other men’s willingness to intervene and provide assistance when a woman is in trouble;
 Whereas approximately 8 percent of institutions still do not allow confidential reporting; Whereas 21 percent of institutions in the national sample provide no sexual assault response training for members of their faculty and staff;
 Whereas more than 30 percent of institutions do not provide any sexual assault training for students;
 Whereas approximately 41 percent of institutions have not conducted a single sexual assault investigation in the last 5 years;
 Whereas more than 90 percent of institutions state that sexual assault victims have access to community victim assistance/advocacy programs, yet only 51 percent reported utilizing these services in their team approach;
 Whereas most institutions fail to provide access to a specially trained Sexual Assault Nurse Examiner (SANE);
 Whereas law enforcement officials at 30 percent of institutions receive no training on how to respond to reports of sexual violence;
 Whereas more than 70 percent of institutions do not have protocols regarding how the institution and local law enforcement should work together to respond to sexual violence;
 Whereas 33 percent of institutions failed to provide training to dispel “rape myths” to persons adjudicating sexual assault claims;
 Whereas 43 percent of the Nation’s largest public schools allow students to help adjudicate sexual assault cases;
 Whereas 22 percent of institutions allow athletic department oversight of sexual violence cases involving student athletes;
 Whereas more than 10 percent of institutions do not have a Title IX coordinator, as required by Federal law;
 Whereas many sexual assault victims experience confusion over how to report, confusion over acceptable standards of conduct and definitions of rape and sexual assault, and fear of punishment for activities preceding some assaults, such as underage drinking;
 Whereas only 16 percent of institutions reported conducting confidential climate surveys regarding behaviors that constitute or are associated with sexual assault;
 Whereas only 22 percent of institutions provide sexual violence training targeted at the Greek system and only 37 percent provide training targeted at student athletes;
 Whereas 21 percent of the Nation’s largest private institutions conducted fewer investigations than the number of incidents reported to the Department of Education;
 Whereas only 10 to 25 percent of perpetrators are found responsible for sexual assault were kicked off of campus permanently;
 Whereas 10 percent of reported college rape cases result in criminal charges against the defendant; Whereas victims of forced campus sexual assault are more likely to make changes in their lives, such as changing college major, changing campus housing, dropping a class, and seek psychological counseling, as a result of the victimization;
 Whereas over 90 percent of colleges and universities do not have an affirmative consent policy; Whereas 0 percent of colleges and universities do not power a culture of consent; and
 Whereas September 2015 would be an appropriate month to designate as National Campus Sexual Assault Awareness Month : Now, therefore, be it  That the House of Representatives supports the designation of National Campus Sexual Assault Awareness Month.
		
